Citation Nr: 1002090	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-04 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy, left upper extremity, prior to 
August 28, 2007.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left upper extremity, 
since August 28, 2007.

3.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy, right upper extremity.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to 
July 1975 and from August 1979 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  However, the claims folder was 
subsequently transferred to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  Prior to August 28, 2007, peripheral neuropathy of the 
left upper extremity was manifested by no more than 
incomplete, mild symptoms.

2.  Since August 28, 2007, peripheral neuropathy of the left 
upper extremity is manifested by no more than incomplete, 
mild symptoms.

3.  Peripheral neuropathy of the right upper extremity is 
currently manifested by no more than incomplete, mild 
symptoms.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2007, the criteria for a rating 
disability of 10 percent, but no more, for peripheral 
neuropathy, left upper extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2009).

2.  Since August 28, 2007, the criteria for a rating 
disability in excess of 10 percent for peripheral neuropathy, 
left upper extremity, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2009).

3.  The criteria for a rating disability of 10 percent, but 
no more, for peripheral neuropathy, right upper extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded examinations in March 2005 
and August 2007.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, in a May 2003 rating decision, the RO granted service 
connection for diabetes mellitus.  However, in October 2004, 
the Veteran filed a "reevaluation of previously rated SC 
conditions and possible secondary complications stemming from 
those SC conditions."  Specifically, he alleged that he 
experienced "increased burning/tingling sensation" in his 
hands and feet as a result of his service-connected diabetes.  
In September 2005 rating decision, the RO granted service 
connection for peripheral neuropathy in right and left lower 
extremities, secondary to service-connected diabetes 
mellitus.  The Veteran appealed, claiming that he should also 
be granted separate service connection awards for peripheral 
neuropathy of his bilateral upper extremities.  In a March 
2009 rating decision, the RO granted a 10 percent evaluation 
for the left upper extremity effective August 28, 2007, but 
kept the evaluation for the right upper extremity as 
noncompensable.     

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Under VA's schedule of ratings for neurological conditions 
and convulsive disorders, Diagnostic Code (DC) 8515 provides 
a 10 percent disability rating for mild incomplete paralysis 
of the median nerve for the dominant or major hand; a 30 
percent disability rating for moderate incomplete paralysis 
of the median nerve of the major hand; and a 50 percent 
disability rating for severe incomplete paralysis of the 
median nerve of the major hand.  A 70 percent disability 
rating is provided for complete paralysis of the major hand 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  

For the minor hand, DC 8515 provides a 10 percent disability 
rating for mild incomplete paralysis of the median nerve; a 
20 percent disability rating for moderate incomplete 
paralysis of the median nerve of the minor hand; and a 40 
percent disability rating for severe incomplete paralysis of 
the median nerve of the minor hand.  A 60 percent disability 
rating is provided for complete paralysis of the minor hand 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  

Here, the Veteran reports that the cramping, burning, and 
tingling sensation in his hands continues to increase in 
intensity and frequency.  His service treatment records 
reveal that he is right-hand dominant.  

Pertinent evidence includes a March 2005 VA examination 
report, at which time neurological examination of the upper 
extremities found motor and sensory function to be normal.  
Biceps and triceps strength was 1+.  

The Veteran was also afforded a comprehensive nerve 
conduction study in August 2007.  The clinical diagnosis was 
listed as "tingling numbness."  Upon objective examination, 
it was found that the Veteran suffered from low compound 
nerve action potential (CNAP) amplitude of the right median 
sensory nerve at the third digit-wrist segment, slow nerve 
conduction velocity (NCV) of the right left median sensory 
nerve at the finger-wrist and wrist-elbow segment, slow NCV 
of the left median motor serve at the elbow-wrist segment, 
and slow NCV of the left ulnar sensory nerve at the finger-
wrist and wrist-elbow segments.  The examiner concluded that 
the electrophysiological findings were indicative of a very 
mild polyneuropathy in the left upper extremity.  

The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners conducted 
thorough neurological examinations.  There is no indication 
that the examiners were not fully aware of the Veteran's past 
medical history or misstated any relevant fact.  Therefore, 
the Board finds the results of these examinations to be of 
great probative value.

The Veteran has not displayed more than mild impairment of 
either upper extremity at any time during the current appeal.  
As such, the peripheral neuropathy of his right upper 
extremity should also be evaluated as 10 percent disabling.  
Moreover, the peripheral neuropathy of his left upper 
extremity should be evaluated as 10 percent disabling for the 
period prior to August 28, 2007.  Although the August 2007 
nerve conduction study formally diagnosed polyneuropathy in 
the left upper extremity, the Veteran had been complaining of 
cramping, burning, and tingling sensations in his left upper 
extremity since October 2004.  

However, an evaluation in excess of 10 percent for either 
upper extremity is not warranted for any period during the 
current appeal.  Moderate impairment, as would warrant a 20 
percent evaluation for the left hand and a 30 percent 
evaluation for the right hand, has not been demonstrated.  
While the Veteran has reported loss of strength, cramping, 
burning, and tingling sensations in his bilateral upper 
extremities, there has been no objective finding of loss of 
motor strength or function.  Overall, the preponderance of 
the evidence is against the award of a disability rating in 
excess of 10 percent for either upper extremity. 

Further, the evidence does not reflect that the schedular 
criteria are inadequate to evaluate the claims.  In that 
regard, the Board does not find that record reflects that the 
disabilities on appeal have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the Veteran's service-connected 
disabilities are noted during this appeal.  Although the 
Veteran indicated in his October 2006 correspondence that 
these conditions were becoming "detrimental to my job 
performance and serve to further restrict my ability to 
exercise manual dexterity," there was no allegation that the 
peripheral neuropathy caused marked interference with 
employment.  As such, the Board finds that it is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. §  3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating, but no more, 
for peripheral neuropathy of the left upper extremity is 
granted for the period prior to August 28, 2007.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied for the 
period since August 28, 2007.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating, but no more, 
for peripheral neuropathy of the right upper extremity, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


